Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/21 has been entered.
It is noted that present claims 1 and 3-16 were previously allowed as set forth in the Notice of Allowance mailed 04/14/21 and 06/28/21. In light of the filing of a proper RCE on 07/07/21, prosecution of pending claims 1 and 3-16 was reopened. It is noted that present claims 1 and 3-16 remain allowable over the "closest" prior art Yuan (US 2007/0287786) and Keller et al. (US 8,039,112) for the reasons of record as set forth in the Notice of Allowance mailed 04/14/21 and re-stated below.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Yuan (US 2007/0287786) for the following reasons:
Yuan teaches an interlayer film for laminated glass having a one-layer structure or two or more-layer structure, the interlayer film comprising: a first layer containing a polyvinyl acetal oC. 
However, Yuan teaches the ratio of a content of the silica particles in the first layer to a total content of the polyvinyl acetal resin and the plasticizer in the first layer is approximately 0.0005 to 0.08 which is outside of the ratio as now required by claim 1.
Upon updating the searches, the present claims are also allowable over Keller et al. (US 8,039,112) for the following reasons:
Keller teaches an interlayer film laminated glass having a one-layer structure or two or more-layer structure, the interlayer film comprising: a first layer containing a polyvinyl acetal resin and a plasticizer, wherein the first layer further contains silica particles, and the ratio of a content of the silica particles in the first layer to a total content of the polyvinyl acetal resin and the plasticizer in the first layer is 0.4 as calculated in the examples.
However, Keller fails to teach degree of acetylation of the polyvinyl acetal resin in the first layer and glass transition temperature of the first layer values as required by claim 1. 
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787